Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 29 March 2022.  In virtue of this communication, claims 1-29 are currently presented in the instant application.  Presently, claims 12-20 have been cancelled, and claims 21-29 have been newly added.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 2/25/2022; 4/15/2022 and 5/25/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "objection data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of continued prosecution, it will be considered that “objection data” is “object recognition data” from the previous limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durhuus (Publication No.: NO 300401 B1, herein known as D1, cited and provided in the IDS on 5/25/2022 and others) in view of Yin (Publication No.: CN 208624391 U, herein known as D2, supplied with this Office Action).
	With respect to claim 1, D1 discloses a sensor positioning system, comprising: 
a first actuation system for maneuvering an underwater sensor system (camera 22) in more than one direction, wherein the first actuation system comprises a first pulley system (winch 12a, guide 18a); 
a second actuation system for maneuvering the underwater sensor system with the first actuation system in more than one direction, wherein the second actuation system comprises a second pulley system (winch 12b, guide 18b); 
an attachment node (24) for supporting the underwater sensor system, the attachment node connecting to the first actuation system through a first line (line 14a) and connecting the second actuation system through a second line (line 14b); and 
the underwater sensor system affixed to the first pulley system, the second pulley system, and the dual point attachment bracket through the first line and the second line (camera hangs from the bottom of the attachment point).
D1 does not disclose or describe the detailed structure of the attachment point, only showing that the pullies converge at a point above the camera.
D2 teaches a dual point bracket (40) designed to support a feeder below it for underwater feeding, that is moved by pully systems arranged around it.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of D1 by utilizing a structure similar to the bracket taught by D2 as the “node” 24 of D1 which has no described physical structure, as D2 teaches using the pulley driven body to maneuver a payload in the water, similarly to that of the system of D1.

With respect to claim 2, the combination of D1 and D2 further discloses a system wherein the first pulley system is a spool and the second pulley system is a spool (see D1 Figure, the winches 12a/b/c are spools).

With respect to claim 3, the combination of D1 and D2 does not further disclose a system wherein the first pulley system is a pulley and the second pulley system is a pulley (as noted above the winches are spools).
D2 further teaches using a combination of spools and pulleys as the movement control system (see Fig. 1, spool 10.9 and pulleys 10.10 and 10.04).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of D1 and D2 by using pulleys and spools in combination for the pulley system of the combination of D1 as taught by D2 to be able to adjust the tension in the cable.  The pulley instead of the (appears to be ring) of D1 would also allow easier movement of the cable.

With respect to claim 4, the combination of D1 and D2 further discloses a system comprising an actuation server configured to: 
determine a location of the underwater sensor system in a cage structure; 
determine a resultant distance in response to comparing the location of the underwater sensor system to a location of the edge of the cage structure; 
compare the resultant distance to a predetermined threshold; and 
in response to determining the resultant distance is within the predetermined threshold: 
transmit a first instruction to the first actuation system to reduce tension on the first line connected to the dual point attachment bracket; and 
transmit a second instruction to the second actuation system to reduce tension on the second line connected to the dual point attachment bracket (implied or explicit in D1: [0019]-[0020]; the location of the camera is determined and movement is controlled from there, increasing or reducing tension would be dependent on the desired final location).

With respect to claim 10, the combination of D1 and D2 further discloses a system comprising an actuation server configured to position the underwater sensor system in a cage structure based on a set schedule (D1 [0001]; “The present invention relates to positioning device for aids used in fish enclosures, such as a cage or vessel.”).

With respect to claims 21-24 , see the rejections of claims 1-4 above.  D1 discloses a processor to perform the steps, which is the primary change between claims 1 and 21.

Claim(s) 5-9, 11, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claims 1 and 21 above, and further in view of Kyrkjobo (Publication No.: WO 2009/008733 A1, herein known as D3, cited and provided with the IDS on 29 January 2020).
With respect to claim 5, the combination of D1 and D2 does not disclose a system comprising an actuation server configured to: receive sensor data from the underwater sensor system that indicates detection of aquatic cargo movement in a cage structure; generate object recognition data of the aquatic cargo movement for tracking the aquatic cargo; and based on the generated object recognition data of the aquatic cargo movement: transmit a first instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system to track the aquatic cargo; and transmit a second instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system to track the aquatic cargo (no information from the camera is described).
D3 teaches a fish tracking system for a camera system located at the bottom of a pulley system with these features (Page 8 lines 4-35  shows the tracking and object recognition of fish, food, and feces; claim 7 describes altering the vertical depth of the cameras, and claim 14 indicates a compass arranged in the housing that helps determine and transmit the position of the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of D1 and D2 by incorporating the fish tracking system of D3, or alternatively using the moving system of the combination of D1 and D2 for the tracking system of D3, as a way of accurately moving the sensor system through the water (the combination of D1 and D2 allows for both horizontal and vertical movement) and to better aid in the fish enclosure by being able to accurately detect and track individual fish (D3).

With respect to claim 6, the combination of D1, D2, and D3 further discloses a system wherein the sensor data comprises media data from one or cameras and sensor data on the underwater sensor system (both D1 and D3 utilize camera data).

With respect to claim 7, the combination of D1, D2, and D3 further discloses a system wherein the aquatic cargo comprises one or more different types of fish (all three references deal with fish enclosures and fish cargo).

With respect to claim 8, the combination of D1 and D2 does not disclose a system comprising an actuation server configured to: receive sensor data from the underwater sensor system that illustrates aquatic cargo viewed from the underwater sensor system; generate object recognition data from the sensor data that indicates a distance of the underwater sensor system to the aquatic cargo; based on the generated objection data from the sensor data that indicates the distance of the underwater sensor system to the aquatic cargo: transmit a first instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system closer to the aquatic cargo; and transmit a second instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system closer to the aquatic cargo (the processes of the camera system are not described, only the movement of the camera through the tank).
D3 teaches a fish tracking system for a camera system located at the bottom of a pulley system with these features (Page 8 lines 4-35  shows the tracking and object recognition of fish, food, and feces; claim 7 describes altering the vertical depth of the cameras, and claim 14 indicates a compass arranged in the housing that helps determine and transmit the position of the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of D1 and D2 by incorporating the fish tracking system of D3, or alternatively using the moving system of the combination of D1 and D2 for the tracking system of D3, as a way of accurately moving the sensor system through the water (the combination of D1 and D2 allows for both horizontal and vertical movement) and to better aid in the fish enclosure by being able to accurately detect and track individual fish (D3).  The instructions, speeds, and direction would all be inherently determined by the current and desired positions.

With respect to claim 9, the combination of D1, D2, and D3 further discloses a system wherein based on the generated objection data from the sensor data that indicates the distance of the underwater sensor system to the aquatic cargo, the actuation server is further configured to: transmit a third instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system farther away from the aquatic cargo; and transmit a fourth instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system farther away from the aquatic cargo (D3 teaches determining the distance to the fish; the remainder is inherent to the movement of the system of the combination based on an operator’s/processors instruction and the present locations of the fish/camera system, for instance if the cage is to be lowered as described in claim 7 of D3, if the fish is heading towards the top of the tank the cage would be moving farther away).

With respect to claim 11, the combination of D1 and D2 does not disclose a system further comprising: a feeding mechanism for feeding food to fish in a cage structure, wherein the set schedule is based on a set schedule for the feeding of the food to the fish (D1 is directed towards aids but does not explicitly disclose that aid being for feeding).
D3 teaches activating a feeding mechanism when the fish have approached the top of the tank to feed (claim 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of D1 and D2 by utilizing the feeding determination as taught by D3 as the system of the combination is intended to be utilized as an aide to determine the location of fish in an enclosure and D3 utilizes a similar design as an aide to determine when to activate a feeder (determining the location of the fish).

With respect to claims 25-29, see rejections of claims 5-9 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (Publication No.: US 2019/0335720 A1) teaches a cage farming apparatus.
Zernov et al. (Patent No.: US 6,262,761 B1) teaches an underwater camera system.
Dugan et al. (Patent No.: US 4,495,891) teaches an aquatic animal system.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
6/4/2022